DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 18 July 2022.
Claims 7 and 15 are cancelled.
Claims 1, 10 and 18 are amended.
Claims 1-6, 8-14 and 16-20 are currently pending and have been examined.

Claim Interpretation
Examiner acknowledges Applicant’s explicit definition of the term “animated digital watermark”. “The term “animated digital watermark”, as used herein, is any visually perceptible image that is dynamically moving or animated that facilitates in ensuring that mobile payment card is authentic (or not fraudulent).” (specification at paragraph [00167]). Examiner further notes that although the term is explicitly defined, the phrase “..that facilitates in ensuring that mobile payment card is authentic (or not fraudulent)” represents an intended use of the animated digital watermark and may be afforded no patentable weight.

Response to Arguments
Claim Rejections Under 35 U.S.C. §112(a)
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejections Under 35 U.S.C. §112(b)
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejections Under 35 U.S.C. §103
Applicant’s arguments, see remarks at pages 10-11, argument I, filed 18 July 2022, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 08 December 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are eligible for reasons indicated in the Final Rejection dated 20 July 2021 at pages 3-4.
Examiner has determined that the claims would not have been obvious over the cited prior art. What follows is a discussion of the closest prior art of record.
Koltnow et al. (US 2018/0053252 A1) as the closest prior art of record discloses a digital pass provisioning system whereby a user may sign up using an in-store beacon for a digital line of credit that includes authentication steps which interact with a user’s mobile device and provisioning the line of credit utilizing a scannable code.
Walz (US 2016/0189152 A1) discloses a displayed message associated with a displayed mobile payment card that may include an animated digital watermark.
Johnson et al. (US 2016/0098700 A1) discloses a user providing information to a kiosk via device-to-device communication and sending information to the user via said communication.
Walz et al. (US 2016/0155191 Al) discloses a method for applying for a credit card account on a mobile device.
West et al. (US 2015/0262291 Al) discloses a method for applying and buying with a co-branded virtual card.
Vokes et al. (US 2018/0300724 Al) discloses a method for provisioning payment credentials to a user device at a kiosk device.
Everett et al. (US 2018/0287790 Al) disclose usage of 2-factor authentication in accessing digital value tokens.
Smith et al. (US 2017/0317997 A1) discloses the usage of multi-factor authentication when using digital entities.
Koltnow et al. (CA 2974817 A1) as the closest foreign reference examiner could find discloses a mobile credit application whereby a user may apply for a mobile line of credit utilizing form population.
Thanh (“Security issues in Mobile eCommerce”) as the closes NPL examiner could find discloses improved mobile user security during ecommerce transactions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691